DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Claims 1, 5, 6, 9-14, and 16-20 are pending. 

The previous rejection of claim 6 under 35 USC 112 (b) is withdrawn in view of amendments of the claims by the applicants.  

The previous rejection of claims 1, 6, 10, 12-14, 16, 17, 19, and 20 on ground of nonstatutory double patenting over claims 1, 12, and 13 of US Patent number 10,144,990 to Bourassa et al is withdrawn in view of the terminal disclaimer filed on 11/25/2020.



The previous provisional rejection of claims 1, 5, 6, 10-14, and 16-20 on ground of nonstatutory double patenting over claims 1-20 of copending application number 16/579,173 in view of Buckley’882 is withdrawn in view of the terminal disclaimer filed on 11/25/2020.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 5, 6, 9-12, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent number 5,258,106 (hereinafter called Habermann), in view of international patent application publication no. WO 2012/021033 (hereinafter called Chon).

Regarding claims 1, 5, 6, 9-11, 16, 17, 19, and 20, Habermann discloses a process for preparing alkali metal hydroxide, said process comprising submitting an aqueous composition comprising an alkali metal sulfate to a three-chamber monopolar membrane electrolysis process under conditions suitable for converting at least a portion of said alkali metal sulfate into alkali metal hydroxide (see column 2, lines 15-26; column 5, lines 35-37; and column 6, lines 26-38), wherein during said electrolysis, said aqueous composition comprising alkali metal sulfate is at least substantially maintained at a pH having a value of about 0.5 to 8 (see column 4, lines 3-6), thus overlapping the claimed range of about 1 to about 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Habermann so as to be suitable for converting lithium sulfate into lithium hydroxide. The person with ordinary skill in the art would have been motivated to make this modification, because lithium is an alkali metal.

Habermann does not explicitly teach or suggest converting said lithium hydroxide into lithium carbonate.

Chon teaches forming a lithium hydroxide aqueous solution in the cathode compartment of an electrolytic cell, followed by reacting the lithium hydroxide aqueous solution with carbon dioxide gas or a carbonate bearing material, precipitating lithium carbonate, and extracting lithium carbonate (see page 17, 3rd paragraph).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Habermann by converting lithium hydroxide into lithium carbonate as taught by Chon. The person with ordinary skill in the art would have been motivated to make this modification, because lithium carbonate was known to be a valuable material having many applications.

Regarding claim 12, Habermann further discloses that said process is carried out by introducing lithium sulfate into a central compartment, an aqueous composition comprising lithium hydroxide into a cathodic compartment, and an aqueous composition comprising sulfuric acid into an anodic compartment (see column 6, lines 10-16).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent number 5,258,106 (hereinafter called Habermann), in view of international patent application publication no. WO 2012/021033 (hereinafter called Chon), as shown for claim 12 above, and further in view of Ryabtsev et al, “Preparation of High-Purity Lithium Hydroxide Monohydrate from Technical-Grade Lithium Carbonate
by Membrane Electrolysis,” Russian Journal of Applied Chemistry, Vol. 77, No. 7, 2004, pp. 1108-1116.

Regarding claim 13, Habermann in view of Chon does not explicitly teach that said aqueous composition comprising lithium hydroxide is at least substantially maintained at a concentration of lithium hydroxide of about 35 to about 70 g/L.  

Ryabtsev teaches a membrane electrolysis process for conversion of lithium sulfate to lithium hydroxide wherein the aqueous composition comprising lithium hydroxide is substantially maintained at a concentration of lithium hydroxide of about 10 to about 85 g/L (see page 1109, 2nd column, 1st paragraph). Ryabtsev further teaches that the concentration of LiOH in the cathode chamber affects the loss of voltage, the current efficiency, and thus the specific
energy expenditure. Ryabtsev further teaches that the transfer of Li+ ions linearly decreases as the content of Li+ ions in the catholyte becomes higher leading to a proportional rise in
the specific expenditure of electric power. Ryabtsev further teaches that considering the variation of specific expenditure of electric power for electrochemical conversion and the energy required for evaporation of a solution of LiOH in production of LiOH.H2O crystals, the optimal concentration of LiOH is about 40-45 g/L (see Fig. 1 and page 1612, 2nd column, 2nd to 5th paragraphs), thus overlapping the claimed range of about 35 to about 70 g/L.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Habermann in view of Chon by determining by routine experimentation suitable value of LioH concentration around the range taught by Ryabtsev. The person with ordinary skill in the art would have been motivated to make this modification, because Ryabtsev teaches that considering the variation of specific nd column, 2nd to 5th paragraphs).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Regarding claim 14, Habermann in view of Chon does not explicitly teach that said aqueous composition comprising lithium hydroxide is at least substantially maintained at a concentration of lithium hydroxide of about 45 to about 65 g/L.  

Ryabtsev teaches a membrane electrolysis process for conversion of lithium sulfate to lithium hydroxide wherein the aqueous composition comprising lithium hydroxide is substantially maintained at a concentration of lithium hydroxide of about 10 to about 85 g/L (see page 1109, 2nd column, 1st paragraph). Ryabtsev further teaches that the concentration of LiOH in the cathode chamber affects the loss of voltage, the current efficiency, and thus the specific
energy expenditure. Ryabtsev further teaches that the transfer of Li+ ions linearly decreases as the content of Li+ ions in the catholyte becomes higher leading to a proportional rise in
the specific expenditure of electric power. Ryabtsev further teaches that considering the variation of specific expenditure of electric power for electrochemical conversion and the energy required for evaporation of a solution of LiOH in production of LiOH.H2O crystals, the optimal concentration of LiOH is about 40-45 g/L (see Fig. 1 and page 1612, 2nd column, 2nd to 5th paragraphs), thus overlapping the claimed range of about 45 to about 65 g/L.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Habermann in view of Chon by nd column, 2nd to 5th paragraphs).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 (I)).

Double Patenting

Applicant is advised that should claim 1 be found allowable, claims 15 and 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 16, 17, 19, and 20 are rejected on ground of nonstatutory double patenting over claims 1-20 of US patent no. 9,382,126 in view of US Patent number 5,258,106 (hereinafter called Habermann).

Claims 1-20 disclose converting said lithium hydroxide into lithium carbonate.

Habermann discloses a process for preparing alkali metal hydroxide, said process comprising submitting an aqueous composition comprising an alkali metal sulfate to a three-chamber monopolar membrane electrolysis process under conditions suitable for converting at least a portion of said alkali metal sulfate into alkali metal hydroxide (see column 2, lines 15-26; column 5, lines 35-37; and column 6, lines 26-38).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by claims 1-20 of US patent no.  9,382,126 by adding the steps of submitting an aqueous composition comprising lithium sulfate to a three-chamber monopolar membrane electrolysis process under conditions suitable for converting at least a portion of said alkali metal sulfate into alkali metal hydroxide as taught by Habermann. The person with ordinary skill in the art would have been motivated to make this modification, because Habermann teaches that the advantage of the modification would be obtaining a high-purity lithium hydroxide which can be used for conversion into lithium carbonate. 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Response to Arguments

Applicant’s arguments with respect to the rejection of claim 1 under 35 USC 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejections. 
Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim 18.

Reasons for Allowable Subject Matter  

The prior art of record does not teach or render obvious the invention of claim 18 as a whole, including the limitation of introducing an aqueous composition comprising NH3 into the anodic compartment.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private 

/SALIL JAIN/Examiner, Art Unit 1795